2020 IL App (5th) 170247
             NOTICE
 Decision filed 07/23/20. The
 text of this decision may be                NO. 5-17-0247
 changed or corrected prior to
 the filing of a Petition for                    IN THE
 Rehearing or the disposition of
 the same.
                                   APPELLATE COURT OF ILLINOIS

                                 FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     St. Clair County.
                                          )
v.                                        )     No. 16-CF-1278
                                          )
BRADLEY VANHOOSE,                         )     Honorable
                                          )     Randall W. Kelley,
      Defendant-Appellant.                )     Judge, presiding.
______________________________________________________________________________

         JUSTICE MOORE delivered the judgment of the court, with opinion.
         Justices Overstreet and Boie concurred in the judgment and opinion.

                                           OPINION

¶1       Following a bench trial in the circuit court of St. Clair County, the defendant, Bradley

VanHoose, was found guilty of assault and was sentenced to one year of court supervision. The

defendant has brought before this court a direct appeal challenging the sufficiency of the evidence

upon which the trial court’s judgment was made, as well as alleging the trial court failed to properly

admonish him pursuant to Illinois Supreme Court Rule 401(a) (eff. July 1, 2984) regarding his

right to have counsel represent him during posttrial proceedings.

¶2       After review of the record and evidence before the trial court, we find the trial court erred

in finding the defendant guilty of the lesser-included offense of assault, where no rational fact

finder could have found him guilty of that offense beyond a reasonable doubt. When viewed in the

light most favorable to the prosecution, the State only proved that the defendant verbally threatened

                                                  1
to harm the victim at some future time. Therefore, the evidence was insufficient to find him guilty

of assault.

¶3      Additionally, the defendant, in the alternative, alleges that the judgment of the court should

be vacated because the trial court failed to inform him of his right to be represented by counsel as

required by Illinois Supreme Court Rule 401(a)(3) (eff. July 1, 1984). This issue is rendered moot

by our reversal of the trial court’s judgment; therefore, we do not address that issue in this opinion

and do not recite the facts relevant specifically to that issue.

¶4                                     I. BACKGROUND

¶5      This case involves three individuals: the defendant, Bradley VanHoose; radio talk show

host Robert Romanik; and former Caseyville mayor Leonard Black. Though the altercation at the

focus of this case occurred on April 15, 2016, we must first discuss various interactions that

occurred between these three individuals prior to that date in order to place the events of April 15,

2016, in context.

¶6      On March 21, 2016, Romanik was hosting his radio show live in front of the St. Clair

County courthouse. The defendant was present at the live show to protest against Romanik. While

protesting, Romanik and the defendant exchanged words. According to testimony from the

defendant, while speaking on his radio show, Romanik commented that the defendant better be

careful what he says to him because Romanik could be the defendant’s father. Romanik then went

on to make a comment about whether or not he would have intercourse with the defendant’s

mother. The defendant responded in kind and made a derogatory comment about Romanik’s son.

¶7      The following day, Romanik had a discussion on his radio show about how several callers

had informed him that one of the protesters at the courthouse was a pedophile. In his testimony at

trial, Romanik denied ever specifically referring to the defendant as the pedophile protester.


                                                   2
However, the defendant testified that “there was no [sic] nobody else [at the live broadcast]” and,

thus, he knew Romanik was referring to him.

¶8     Romanik, in his testimony, did admit to calling the defendant “Brad VanLoser” on his radio

show on multiple occasions, as well as calling him a “no-good son of a b***” and telling him to

“get a job.” The defendant testified that on April 13, 2016, Romanik stated that he had talked to

the defendant’s estranged father. According to the defendant, he received a phone call from his

father, whom he had not spoken to in nearly two years. In that call, the defendant’s father used

profanities towards the defendant and said that the defendant was the “pedophile protester.”

¶9     The defendant testified that he believed Black was responsible for giving Romanik the idea

of contacting his father because Black knew the defendant’s father and knew that the defendant

and his father were not on good terms. Further, Black knew that the defendant especially detested

pedophiles and believed Black instructed Romanik to use that particular allegation against him.

The Black and VanHoose families were well acquainted because Black’s son married the

defendant’s sister and because the defendant had supported Black during his campaign for mayor.

Black and the defendant had a falling out after Black was elected. The defendant became publicly

critical of Black’s performance in office and his dealings with Romanik, especially his alleged

receiving of undisclosed gifts from Romanik.

¶ 10   On April 15, 2016, Black and Romanik agreed to meet at the South Main Diner for coffee

around 4 p.m. At that same time, the defendant was at an establishment called Jessie’s Hideout,

which is located on a lower level below the diner.

¶ 11   The defendant testified he had been riding his motorcycle that day and stopped to make a

phone call at Jessie’s Hideout. While using his phone out on the patio, he saw Black walking

through the parking lot. At that time, he confronted Black, testifying that “I gave him a piece of


                                                3
my mind for [Romanik] calling me a pedophile and my dad calling—you know, bringing my father

into the—the discourse.” The defendant then testified that after the initial confrontation, he

returned to Jesse’s Hideout to retrieve his keys. He then mounted and started his motorcycle. While

on his motorcycle, he saw Romanik pull into the parking lot. According to the defendant, Romanik

was not present during the initial interaction between Black and himself. The defendant further

testified, “Romanik got out of his car, and all I saw was the gesticulations, his arms and his mouth

going, I really couldn’t hear him.” The defendant then responded by stating to Romanik, “Do you

remember me? I’m the fella you’ve been calling the pedophile protester on the air. Do you feel

like calling me that now?” Then the defendant left on his motorcycle while Romanik “kept cussing

*** went in [the diner] and did *** crotch grabbing.” The defendant denied ever making any

specific threats of violence to Black or making any death threats to anyone.

¶ 12   Black and Romanik offered different accounts of the April 15, 2016, altercation. According

to Black, he first saw the defendant once Black entered the South Main Diner parking lot. Black

heard the defendant “cussing and carrying on, calling me names, said he’s going to get me ***

called me a worm and SB’s.” Black testified he was nervous as to what the defendant might do.

Black kept walking up the incline towards the diner entrance, and the defendant followed him “as

far as he could go because [of] the retaining wall, and then I kept going, and he’s still hollering

and screaming at the top of his voice at me.” The defendant then went back into Jessie’s Hideout.

The defendant then returned “flying up the hill” as Black was still walking towards the entrance

and “pull[ed] along [Black] on the motorcycle.” At that time, the defendant saw Romanik at the

top of the hill in his vehicle and started yelling, “I’m going to kill you,” “I’m going to kill yous

[sic] both,” and then the defendant left. Black testified that the defendant had not called him names

like that or made comments of a personal nature like that prior to this incident. On cross-


                                                 4
examination, when asked about Black and the defendant’s proximity, Black testified that he and

the defendant “were not real close.” He went on to clarify that it was a “distance of fifteen feet,

maybe, twenty feet.” He further acknowledged that when he gave testimony at an order of

protection hearing following the incident, he testified the defendant “kept a safe distance” and then

further clarified this comment saying that “I was not within close range where something could

happen right there.”

¶ 13   Romanik testified that he saw and heard the altercation between Black and the defendant.

He stated that the defendant “was yelling and screaming and cussing and ‘motherf***’ this and

that.” He was able to hear this interaction despite his windows being rolled up and his radio playing

in his vehicle. He then got out of his vehicle, and he heard the defendant say, “I’ll kill you, Leonard

Black.” Then the defendant saw Romanik and said, “I’ll kill you too, you son of a b***. Don’t talk

about me on the radio.” According to Romanik, the defendant was walking with his motorcycle

when the comments were made and then the defendant got on his motorcycle and left.

¶ 14   On September 23, 2016, the defendant was charged by indictment with the offense of

threatening a public official, in violation of section 12-9(a)(1)(i) of the Criminal Code of 2012

(720 ILCS 5/12-9(a)(1)(i) (West 2016)), a Class 3 felony. The indictment alleged that on April 15,

2016, the defendant knowingly communicated a threat to Black, a public official, that placed Black

in reasonable apprehension of immediate or future bodily harm; that threat being that the defendant

would kill Black. It further alleged that the defendant made the threat as a result of Black’s position

as mayor of Caseyville.

¶ 15   On January 18, 2017, the defendant waived his right to a jury trial. A bench trial was

conducted on February 17, 2017, where the three occurrence witnesses testified as described

above. The chief of police for Caseyville, Illinois, at that time, Frank Moore, also testified for the


                                                  5
State regarding a five-page document that had been e-mailed to him by the defendant that had

attached a verified copy of Black’s petition for stalking or no contact order. In the initial e-mail,

the defendant stated that he “did give Leonard Black a few choice words, but be assured, I never

threatened anyone.”

¶ 16   Following the presentation of evidence and closing arguments, the trial court reached its

ruling, finding that the State had failed to meet its burden of proof as to the charge of threatening

a public official. Specifically, the trial court held the State failed to “prove the nexus *** of the

alleged threat to Mr. Black and his elected and political position,” a required element under the

statute. However, the trial court went on to find that it “has the power to assess lesser included

offenses that could exist; and therefore, the defendant, based upon the credibility of the testimony

setting forth the threats by Mr. VanHoose, finds those threats to be credible, and thus, the defendant

is found to be guilty of the offense of assault in violation of statutory [s]ection 720 ILCS 5/12-2

[sic] [(West 2016)]. That’s a Class C misdemeanor.” The trial court then sentenced the defendant,

stating, “[t]here has been no apparent history of any ongoing actions by Mr. VanHoose that have

been threatening or created any issues regarding Mr. Black; and, therefore, the defendant is hereby

sentenced to a period of one-year court supervision.” He was also assessed fines and costs in the

amount of $250.

¶ 17   Following the trial, on March 15, 2017, the defendant filed a pro se motion to reconsider

the trial court’s judgment. This document was filed pro se following a “breakdown in

communication” between the defendant and his counsel, who ultimately withdrew his

representation. The defendant’s motion to reconsider included a number of various claims;

however, none of them are relevant to our decision. Thus, for brevity’s sake we do not discuss the




                                                  6
facts relating to those court proceedings. On June 1, 2017, following a hearing and presentation of

evidence regarding the motion to reconsider, the trial court denied the defendant’s motion.

¶ 18   On June 30, 2017, the defendant filed a notice of appeal. On February 17, 2018, the

defendant successfully completed his court supervision and the charges against him were

dismissed.

¶ 19                                    II. ANALYSIS

¶ 20   As a threshold matter, we first consider an issue not raised in the briefs on appeal but

discussed briefly at oral argument. Specifically, we consider whether the trial court’s dismissal of

the charges following the defendant’s completion of supervision renders the defendant’s direct

appeal moot. We find that this matter is not moot and that this court is able to grant the relief

sought by the defendant based upon the following.

¶ 21   While Illinois courts have not specifically addressed this particular mootness issue within

the context of an assault conviction, our supreme court has consistently found that where the

offense of which the defendant is found guilty may be considered in future proceedings or

sentencing as an enhancement or aggravating factor, then there is an interest in being able to

challenge that finding of guilt. See, e.g., People v. Jordan, 218 Ill. 2d 255 (2006) (finding of guilt

for child endangerment); People v. Sheehan, 168 Ill. 2d 298 (1995) (finding of guilt of DUI);

People v. Johnson, 128 Ill. 2d 253 (1989) (order of supervision may be used as evidence in

aggravation in sentencing for future conviction). Some decisions from this court “have upheld the

adverse consideration of dispositions of supervision in employment decisions.” Jordan, 218 Ill. 2d

at 264 (citing Beard v. Sprint Spectrum, LP, 359 Ill. App. 3d 315, 319-20 (2005)); cf. Sroga v.

Personnel Board of the City of Chicago, 359 Ill. App. 3d 107, 111-14 (2005). Additionally, the

Criminal Code of 2012 allows a trial court to consider “prior criminal activity” in sentencing. See


                                                  7
730 ILCS 5/5-5-3.2 (West 2016). Moreover, the impact of a finding of guilt, whether it qualifies

as a conviction or not, has practical, real world consequences. It can affect one’s ability to obtain

work and can negatively affect one’s reputation in the community, among other things. This is

especially true in the Internet age, where a finding of guilt, even if dismissed, may persist online.

Finally, we note that in this matter, both the defendant and the State, when questioned on the issue

at oral arguments, agreed that the matter was not moot and that our court should proceed with a

ruling. As a result of the foregoing, we find this matter not to be moot and continue with our

analysis.

¶ 22   We now turn our focus to the defendant’s claim that the trial court erred when it determined

there was sufficient evidence to find him guilty of the lesser-included offense of assault.

¶ 23   The defendant’s only charge prior to his bench trial was threatening a public official in

violation of section 12-9(a)(1)(i) of the Criminal Code of 2012. 720 ILCS 5/12-9(a)(1)(i) (West

2016). The trial court did not find sufficient evidence to support a finding of guilt as to that charge

and, instead, found the defendant guilty of the uncharged offense of assault. A defendant may be

convicted of an uncharged offense “if it is a lesser-included offense of a crime expressly charged

in the charging instrument [citation], and the evidence adduced at trial rationally supports a

conviction on the lesser-included offense and an acquittal on the greater offense.” People v. Kolton,

219 Ill. 2d 353, 360 (2006). Both parties concede that assault is a “lesser-included offense”

contained within the charge of threatening a public official and that the trial court had the authority

to find the defendant guilty of assault, if evidence supported such a finding. The parties differ only

as to whether sufficient evidence existed to support the trial court’s ruling.

¶ 24   When “reviewing the sufficiency of the evidence to sustain a verdict on appeal, the relevant

inquiry is ‘whether, after viewing the evidence in the light most favorable to the prosecution, any


                                                  8
rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.’ ” (Emphasis in original.) People v. Cooper, 194 Ill. 2d 419, 430-31 (2000) (quoting

Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)). “Under this standard, a reviewing court will

not substitute its judgment for that of the trier of fact on issues of the weight of evidence or the

credibility of witnesses.” Id. at 431. “This same standard of review applies regardless of whether

the evidence is direct or circumstantial [citation], and regardless of whether the defendant receives

a bench or jury trial [citation].” Id.

¶ 25    The offense of assault occurs when an individual who, “without lawful authority, ***

knowingly engages in conduct which places another in reasonable apprehension of receiving a

battery.” 720 ILCS 5/12-1(a) (West 2016). Whether an assault victim was reasonably apprehensive

is a question of fact. See People v. Enerson, 202 Ill. App. 3d 748, 749 (1990). A victim’s

apprehension can be established inferentially based on the conduct of the defendant and the victim.

Id. at 749-50. “Determinations of the credibility of witnesses, the weight to be given to their

testimony, and the reasonable inferences to be drawn from the evidence are responsibilities of the

trier of fact.” People v. Lattimore, 2011 IL App (1st) 093238, ¶ 35. “A reviewing court must allow

all reasonable inferences from the record in favor of the prosecution and will not overturn the

decision of the trier of fact unless the evidence is so unreasonable, improbable, or unsatisfactory

as to justify a reasonable doubt of defendant’s guilt.” People v. Taylor, 2015 IL App (1st) 131290,

¶ 11. Here, the defendant argues the trial court erred in finding that the evidence adduced at trial

supported a finding that he placed Black in reasonable apprehension of imminent bodily harm or

a battery. The defendant admits that he “gave [Black] a piece of [his] mind,” but he denies that he

took any action towards Black that would have resulted in him fearing bodily harm and, thus,

argues that the evidence presented at the bench trial was insufficient to find him guilty of assault.


                                                 9
¶ 26   “[A]ssault whether civil or criminal has involved (1) a threatening gesture, or an otherwise

innocent gesture made threatening by the accompanying words, that (2) creates a reasonable

apprehension of an imminent battery.” (Emphases omitted.) Kijonka v. Seitzinger, 363 F.3d 645,

647 (7th Cir. 2004). While this statement was made by a federal circuit court, our courts are in

agreement, stating: “ ‘In Illinois, we have held that words alone are not usually enough to constitute

an assault. [Citation.] Some action or condition must accompany those words before there is a

violation of the statute.’ ” Taylor, 2015 IL App (1st) 131290, ¶ 15 (quoting People v. Floyd, 278

Ill. App. 3d 568, 570-71 (1996)). Moreover, reviewing courts have held that a victim’s

apprehension must be of an immediate or imminent battery, not of an indeterminate future harm.

People v. Kettler, 121 Ill. App. 3d 1, 6 (1984).

¶ 27   Illinois courts have laid out various types of conduct, gestures, or conditions that are

required before threatening words may be considered to be an assault. Some examples include

(1) the defendant having her hand on a gun and stating, “ ‘[t]here is nothing left to do except to

shoot you’ ” (People v. Preis, 27 Ill. 2d 315, 317-19 (1963)); (2) the defendant wielding a tire iron

while threatening to “ ‘bust’ ” the victim’s “ ‘brains out’ ” (People v. Alexander, 39 Ill. App. 3d

443, 445-47 (1976)); (3) the defendant threatening to “blow [the] head off” of an individual while

opening a trunk to apparently retrieve what was thought to be a gun but was later determined to

have been a piece of cable (People v. Holverson, 32 Ill. App. 3d 459, 459-60 (1975)); (4) the

defendant approached the victim, expressed anger towards the victim, and then struck the victim’s

bicycle while the victim was still straddling the bicycle (In re Gino W., 354 Ill. App. 3d 775, 778

(2005)); (5) the defendant cursed and yelled “within three inches of [the victim’s] face,” then got

in his vehicle and drove it into victim, got out of his vehicle, and then came within “striking

distance [and] told [the victim] that he was going to ‘kick his a***’ ” (People v. Ferguson, 181 Ill.


                                                   10
App. 3d 950, 951 (1989)); and (6) the defendant drove his car within a few feet of the victim, who

was confined to a wheelchair, shouted at her, exited his vehicle, and then came within a foot of her

and threatened to “ ‘beat her head in’ ” (People v. Rynberk, 92 Ill. App. 3d 112, 114-16 (1980)).

¶ 28    The defendant points to these cases as support for his argument and emphasizes that the

conduct and actions that occurred in these cases is not present in the facts here. While the defendant

draws a distinction with the present set of facts using the cases above, the defendant puts forth

Taylor, 2015 IL App (1st) 131290, as an analogous case to the present matter.

¶ 29    In Taylor, the defendant shouted obscenities at a deputy and was asked to leave the

courthouse. Id. ¶ 13. The defendant was then escorted out of the courthouse as he continued to yell

obscenities at the deputy. Id. Once the defendant was standing in the airlock doors to the building,

the defendant yelled at the deputy who, was on the other side of the doors and approximately 7 to

10 feet away, that she was going to “ ‘get [her]’ ” and “ ‘kick [her] a***.’ ” Id. The deputy testified

in court that she felt as if she was “ ‘going to receive a battery.’ ” Id.

¶ 30    The Taylor court overturned the assault conviction based upon the fact that there was no

evidence that the defendant was armed with any weapon, the defendant was 7 to 10 feet away from

the deputy behind airlock doors when the threat was made, and there was no evidence that the

defendant made any physical gesture towards the deputy, “only the mere words of a verbal threat.”

Id. ¶ 17.

¶ 31    Additionally, the defendant argues that there is the requirement that the threat of harm be

imminent. “[A] threat of future violence is obviously insufficient for an assault, because it is neither

an attempt to commit a battery nor an act placing the other in apprehension of receiving an

immediate battery.” (Emphasis in original and internal quotation marks omitted.) Kettler, 121 Ill.

App. 3d at 6. The Kettler court went on to note that the offense of assault “does not reach the


                                                   11
apprehension of a battery as a result of some threat of harm at an unspecified future date.” Id.

Following the law as set forth in Taylor and Kettler, the defendant argues that no rational fact

finder could have determined that the elements of assault were fulfilled because there was no

evidence of conduct or threatening gestures accompanying the threatening words that would have

placed a reasonable person in apprehension of imminent harm or injury. We agree.

¶ 32   We find the evidence to be insufficient to find the defendant guilty of assault, first and

foremost, because neither Black nor Romanik testified to the defendant making any physical

movement or gestures towards Black of a threatening nature. The only action that could be

considered to fall within the realm of a threatening movement was Black’s testimony of the

defendant’s “flying up the hill” on his motorcycle. We note that Romanik testified differently,

stating that the defendant was “walking” his motorcycle up the hill when he was making the threats

and then got on his motorcycle after the threats were made. In any event, taking Black’s testimony

as true, Black never testified or implied that the motorcycle was driven at him or that it ever got

close to his person. In fact, Black testified to the opposite. When asked about the distance between

the defendant and him, Black responded by saying, “we were not real close,” the defendant was

“a distance of fifteen feet, maybe, twenty feet.” This is a distance that Black, himself, described as

being a “safe distance” at an earlier order of protection hearing. We acknowledge that Black did

testify that he was subjectively afraid; however, he contradicted this testimony later in the trial by

stating the defendant was “not within close range where something could happen right there.”

(Emphasis added.) We further acknowledge that Black’s testimony on the issue of apprehension

is not strictly determinative because the applicable standard is an objective standard using a

reasonable person’s perception. However, given the testimony that the defendant was 15 to 20 feet

away, the defendant was either holding his motorcycle or straddling it while making the threats,


                                                 12
which would have restricted any immediate movement by the defendant, there was a retaining wall

during the earlier encounter that prevented the defendant from following Black, and there is no

evidence that the defendant had a weapon or threatened that he had a weapon, we find that the

evidence is insufficient to support a finding of guilt for assault beyond a reasonable doubt.

¶ 33   The State argues that the line of cases discussed above do not simply demonstrate various

forms of “threatening gestures” that qualify for assault but instead stand for the broader proposition

“that what constitutes a ‘threatening gesture’ is to be considered in the context of the facts

presented.” The State then contends that the defendant’s threats and actions were escalating during

the encounter. Specifically, the defendant initially followed Black, while yelling at him, which

resulted in Black attempting to evade the defendant until a retaining wall thwarted the defendant’s

advances. Then, following that initial encounter, the defendant retrieved his keys, got on his

motorcycle, and rejoined Black near the entrance of the building in an erratic manner by “flying

up the hill” on his motorcycle. Finally, after the defendant pulled up alongside Black, he then

threatened to kill him. Viewing these events within the context of the “longstanding and explosive

anger defendant harbored against Black and his compatriot Romanik,” the State argues that “a trier

of fact may conclude that a reasonable person in Black’s position could apprehend receiving a

battery.” While we acknowledge that each case of assault must be viewed within the context of

the facts of that case and the history of the individuals involved, we disagree with the State’s

ultimate conclusion in this case.

¶ 34   The State is correct that if a victim has prior knowledge of violent propensities of the

aggressor, there are occasions where conduct, which by itself would not normally allow a finding

of reasonable apprehension of danger, may be inferred to cause such response due to the




                                                 13
complainant’s prior knowledge of the aggressor. See, e.g., In re C.L., 180 Ill. App. 3d 173 (1989).

However, we disagree that such sufficient prior knowledge of violent propensities is present here.

¶ 35   While there was evidence presented of a strong dislike between the parties, that alone is

not sufficient to overcome Illinois’s longstanding case law that words alone are insufficient for a

finding of assault. Here, there was no evidence presented that the defendant had a criminal history

involving violence or that he was known as a violent person. In fact, Black testified that the

defendant had never called him those names before nor had he ever directed offensive comments

of a personal nature towards him during any of the confrontations they had during their village

board meetings. Additionally, it was stipulated by the State that there were “two city council

members in the back of the courtroom that [were] willing to testify that [the defendant] has never

been a problem at the city council meetings and his input is welcome there.” Thus, given the

defendant and Black’s long history, where confrontation had occurred before, but they never had

any physical altercations, we do not find it reasonable that Black’s knowledge of the defendant

alone would be sufficient to warrant an increased apprehension of danger under these

circumstances.

¶ 36                                  III. CONCLUSION

¶ 37   Therefore, taking the evidence in the light most favorable to the prosecution and accepting

to be true the accounts of the witnesses Black and Romanik, we find that there was insufficient

evidence for the trial court to find the defendant guilty of assault. There was no evidence of conduct

or threatening gestures accompanying the threatening words expressed by the defendant that

would place a reasonable person in fear of imminent harm or battery given the distance and

obstacles between the defendant and Black.

¶ 38   For the foregoing reasons, we reverse the defendant’s conviction of assault.


                                                 14
¶ 39   Reversed.




                   15
                                 2020 IL App (5th) 170247

                                      NO. 5-17-0247

                                          IN THE

                            APPELLATE COURT OF ILLINOIS

                                     FIFTH DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,        )   Appeal from the
                                            )   Circuit Court of
      Plaintiff-Appellee,                   )   St. Clair County.
                                            )
v.                                          )   No. 16-CF-1278
                                            )
BRADLEY VANHOOSE,                           )   Honorable
                                            )   Randall W. Kelley,
      Defendant-Appellant.                  )   Judge, presiding.
______________________________________________________________________________

Opinion Filed:         July 23, 2020
______________________________________________________________________________

Justices:            Honorable James R. Moore, J.

                  Honorable David K. Overstreet, J., and
                  Honorable Mark M. Boie, J.,
                  Concur
______________________________________________________________________________

Attorneys         James E. Chadd, State Appellate Defender, Ellen J. Curry,
for               Deputy Defender, Richard J. Whitney, Assistant Appellate Defender,
Appellant         Office of the State Appellate Defender, Fifth Judicial District, 909 Water
                  Tower Circle, Mt. Vernon, IL 62864
______________________________________________________________________________

Attorneys         Patrick Delfino, Director, Patrick D. Daly, Deputy Director, as Special
for               Prosecutors, Office of the State’s Attorneys Appellate Prosecutor,
Appellee          730 East Illinois Highway 15, Suite 2, P.O. Box 2249, Mt. Vernon,
                  IL 62864
______________________________________________________________________________